Mr. Chief Justice Hernández
delivered the opinion of the court.
This is a petition filed by Maximiano Dendariarena for a writ of certiorari to the Judge of the District Court of Aguadilla, Isidoro Soto Nussa, praying this court to annul the decision of the District Court of Aguadilla of August 12 of this year denying a writ of certiorari to review the proceedings of the Municipal Court of San Sebastián in the civil action brought by Maximiano Dendariarena against Joaquin Ramirez for the recovery of a debt.. The petitioner further prays this court to annul an injunction issued on July *9579 last' by the said municipal court in the aforesaid action and to order that execution issue on the final judgment of June 9 which is in suspense by virtue of said injunction.
No error of procedure is alleged to have been committed by the District Court of Aguadilla in denying the writ of cer-tiorari in its order of August 12, 1913, and the question submitted to this court is reduced to whether the said judge acted within his jurisdiction in rendering his decision. To this end the petitioner had a speedy remedy by appeal to this court.
The writ of certiorari applied for is denied.

Petition dismissed and writ denied.

Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice MacLeary took no part in this decision.